McMurray, Chief Judge.
This appeal was docketed in this court on February 15, 1984. Having received neither an enumeration of errors nor a brief, this court on March 7, 1984, ordered appellant to file such by no later than 4:30 p.m., March 12, 1984. The appellant having failed to present either despite that order, we dismiss the appeal pursuant to Rules 27 (a) and 14 of the Rules of the Court of Appeals, adopted February 23, 1981, effective September 1, 1981.

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.